Citation Nr: 0209874	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed by VA in 
April 1996, claimed as stomach and intestine disability.

(The issues of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for vertigo resulting from surgery 
performed by VA in April 1996, entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for stomach and intestine 
disability resulting from the administration of diagnostic 
procedures in January and February 1997, entitlement to a 
compensable evaluation for a ventral hernia located just 
below the xiphoid process for the period prior to July 26, 
1998, entitlement to an evaluation in excess of 20 percent 
for the ventral hernia for the period from July 26, 1998, to 
September 7, 1998, and entitlement to a compensable rating 
for the ventral hernia from January 1, 1999, will be the 
subjects of a later decision by the Board of Veterans' 
Appeals (Board).)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
December 1950.

This matter comes before the Board on appeal of a January 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana which, in 
part, denied entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for stomach and intestine disability 
claimed by the veteran to have resulted from surgery 
performed by VA in April 1996.

The Board notes that in February 1999, following the January 
1999 rating decision which denied his claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for stomach and 
intestine disability, the veteran alleged, as an additional 
basis of entitlement for compensation for stomach and 
intestine disability, that the referenced disability was 
caused by diagnostic procedures performed by VA in January 
and February 1997.  The record discloses that the veteran 
underwent a esophagogastroduodenoscopy and upper 
gastrointestinal series with small bowel follow through in 
January 1997, two colonoscopies in January 1997 and one 
colonoscopy with polypectomy in February 1997.  The March 
1999 statement of the case sent to the veteran included 
consideration of the newly raised theory of entitlement, but 
continued to deny the veteran's claim.  The veteran 
thereafter submitted a VA Form 9 in March 1999, in which he 
checked the box indicating that he wanted to appeal all of 
the issues listed in the statement of the case.  

In light of the above, the Board concludes that the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for stomach and intestine disability resulting from the 
administration of diagnostic procedures in January and 
February 1997 is before the Board.  As discussed below, 
however, further development is necessary prior to 
adjudication of that issue.  

The Board notes that while the veteran, on a VA Form 9 dated 
in August 1999, requested a hearing before a member of the 
Board, his representative informed VA in January 2000 that 
the veteran no longer desired such a hearing.  In a statement 
received in March 2000, the veteran confirmed that he did not 
want a hearing before a member of the Board.

The Board lastly notes that the issues of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for vertigo 
resulting from surgery performed by VA in April 1996, 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for stomach and intestine disability resulting from the 
administration of diagnostic procedures in January and 
February 1997, entitlement to a compensable evaluation for a 
ventral hernia located just below the xiphoid process for the 
period prior to July 26, 1998, entitlement to an evaluation 
in excess of 20 percent for the ventral hernia for the period 
from July 26, 1998, to September 7, 1998, and entitlement to 
a compensable rating for the ventral hernia from January 1, 
1999, have been developed for appellate review; however, the 
Board is currently undertaking additional development on 
those issues pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development actions are completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 



FINDINGS OF FACT

1.  The veteran was treated for several years prior to April 
1996 for hiatal hernia and gastroesophageal reflux disease.

2.  The veteran underwent surgery for the replacement of his 
mitral valve in April 1996; the April 1996 surgery did not 
result in any trauma to the stomach or intestines.  

3.  Following the April 1996 surgery, the veteran developed 
two ventral hernias, and was treated for a hiatal hernia, 
gastroesophageal reflux disease, duodenitis, and gastritis; 
he underwent a polypectomy in February 1997 for the removal 
of a single polyp.

4.  The veteran's hiatal hernia and gastroesophageal reflux 
disease were not caused or aggravated by the veteran's April 
1996 surgery.

5.  The veteran's duodenitis and gastritis, or the polyp 
removed in February 1997, were not caused or aggravated by 
the veteran's April 1996 surgery.

6.  The veteran did not suffer an injury or disease or an 
aggravation of an injury or disease resulting in additional 
stomach or intestine disability by reason of VA surgical 
treatment in April 1996. 


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for stomach and intestine disability resulting from 
surgery performed by VA in April 1996 have not been met.  38 
U.S.C.A.  § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in February 
1999 with notice of the January 1999 rating decision which 
denied entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for stomach and intestine disability resulting from 
surgery performed by VA in April 1996; the Board notes that 
the RO denied the claim on the merits.  In response to his 
notice of disagreement with the January 1999 rating decision, 
the veteran was provided with a statement of the case in 
March 1999 which notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The veteran thereafter 
perfected his appeal of the issue.  The Board notes that the 
veteran was provided with the text of the laws enacted by the 
VCAA in a May 2001 supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, the veteran was afforded VA examinations of his 
claimed disability in June and December 1998.  The Board 
recognizes that the veteran is in receipt of monetary 
benefits from the Social Security Administration (SSA).  
However, the record reflects that the veteran is over 70 
years of age and retired.  Moreover, neither the veteran nor 
his representative has suggested that SSA is in possession of 
any medical records pertinent to the instant case, and 
neither has requested that VA obtain any records from SSA.  
The Board also notes that the veteran, in March 2001, 
reported that his health was deteriorating and requested that 
his appeal be expedited to the Board; in December 2001 he 
again requested that his appeal be sent to the Board 
immediately.  In light of the above, the Board concludes that 
further delay of the appellate process for the purpose of 
obtaining any records from SSA is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In several statements on file, the veteran contends that he 
underwent heart surgery in April 1996, at which time a hole 
was punched in his stomach; he alleges that his guts are now 
twisted around several hernias, causing his gastroesophageal 
reflux disease (GERD).  He also asserts that he has an 
opening only the size of a pencil going from his stomach to 
his intestines.

On file are VA hospital and treatment reports for February 
1982 to June 2001 which disclose that the veteran was treated 
in February 1982 for a small hiatal hernia with esophageal 
reflux.  Other VA medical records, such as an August 1995 VA 
hospital report, continued to document the presence of a 
hiatal hernia and GERD.  In March 1989, the veteran underwent 
a sigmoidoscopy which resulted in the removal of a polyp.  In 
September 1993, the veteran was treated for complaints of 
abdominal pain.

The VA medical records show that the veteran presented in 
April 1996 for the replacement of his mitral valve secondary 
to mitral stenosis.  The operative report indicates that the 
veteran was intubated for the procedure and catheterized.  
The procedure was begun by making a vertical midline 
sternotomy incision starting at the sternal notch and 
extending inferior to the tip of the xiphoid.  The 
subcutaneous fatty tissue and pre-sternal fascia were 
divided, the periosteum and sternum were scored, and the 
posterior aspect of the manubrium and xiphoid process were 
bluntly dissected; the sternum was divided longitudinally in 
the midline with a sternal saw.  The pericardium was incised 
longitudinally in the midline from the base of the 
pericardial sac up to the pericardial reflection overlying 
the aorta.  Other structures affected during the procedure 
included the endothoracic fascia, the left internal mammary 
arterial vascular pedicle, and the atria.  The operative 
report also indicates that the superior vena cava and 
inferior vena cava were cannulated.  Two chest tubes were 
inserted, one in the base of the pericardial sac, and the 
other in the anterior mediastinum.  The operative report is 
negative for any reference to surgical trauma affecting the 
veteran's stomach or intestines.  The surgery was noted to 
have gone well, and the treatment reports for the veteran's 
recovery period in April 1996 are negative for any findings 
or diagnosis of gastrointestinal problems, although the 
presence of a drainage tube located in the abdomen was noted.

The records thereafter show that the veteran began to 
complain of abdominal pain, and was found to have a tender 
abdominal hernia in November 1996 at the site of his sternal 
incision.  The veteran declined to have the hernia surgically 
repaired and he continued to complain of abdominal and 
epigastric pain and vomiting on a number of occasions.  A 
chest X-ray study in December 1996 showed an essentially 
normal postoperative chest with pacemaker.  A January 1997 
esophagogastroduodenoscopy revealed the presence of 
esophageal reflux, a sliding hiatal hernia, and pre-pyloric 
gastritis; biopsy revealed that the veteran's gastric mucosa 
was normal, with no evidence of H. Pylori.  A January 1997 
upper gastrointestinal series with small bowel follow through 
showed findings compatible with antral gastritis and 
duodenitis, as well as mild GERD.  Also in January 1997, the 
veteran complained of blood in his stool, and in February 
1997 underwent a polypectomy to remove a colonic polyp.  The 
veteran was also treated for severe incisional pain secondary 
to his ventral hernia.  In February and April 1997, the 
veteran reported to his treating physicians that he had a 
hole in his stomach from the April 1996 surgery and that he 
had symptoms such as vomiting, flatus, constipation, and 
abdominal pain; the examining physician in April 1997 
diagnosed gastrointestinal symptoms that far outstrip 
evidence on physical examination or X-ray studies, and the 
examiner suspected exaggeration for secondary gain.  Other 
treatment reports show continued treated for GERD and a 
hiatal hernia.  In September 1997, the veteran complained of 
slow bowel movements, but physical examination was 
essentially normal and he was diagnosed with chronic 
functional bowel symptoms with significant secondary gain 
issues.  X-ray studies of the veteran's abdomen taken in 
November 1997 revealed no evidence of acute abdominal 
disease.  In September 2000 the veteran presented with 
complaints of abdominal pain after being kicked by a 
neighbor; Computed Tomography studies showed no underlying 
organ injury to the intra-abdominal organs.  A kidney 
ultrasound biopsy in June 2001 revealed no evidence of 
abdominal abnormalities.

In an April 1998 rating decision, entitlement to compensation 
for a ventral hernia located just below the xiphoid process 
was granted.

On file is the report of a June 1998 VA examination, at which 
time the veteran reported complaints including regurgitation 
and epigastric burning; he denied any hematemesis or recent 
melena.  He also reported that he had a ventral hernia, as 
well as a hiatal hernia with GERD.  On physical examination, 
the veteran's stomach was mildly tender over the site of the 
ventral hernia.  The veteran's bowel sounds were normoactive 
and normotensive, without fluid wave, and no abdominal bruit 
was present.  The veteran's nutrition was described as fair 
to good, and the examiner diagnosed the veteran with ventral 
hernia with mild tenderness and with hiatal hernia with GERD.  
The records reflects that although the veteran was scheduled 
for an upper gastrointestinal series and small bowel follow 
through in June 1998, he refused to undergo the procedure.

Private medical records for September 1998 to September 1999 
show that the veteran underwent repair of two epigastric 
hernias in September 1998; the records do not reference any 
stomach or intestine problems and in October 1998, 
examination of the veteran's abdomen revealed good bowel 
sounds, and the abdomen was otherwise soft.  In September 
1999, the veteran underwent another surgery for the repair of 
a possible hernia and a transurethral resection of the 
prostate, at which time it was discovered that the veteran 
did not have an incisional hernia, but rather a piece of mesh 
that had stretched out and allowed a bulge.

On file is the report of a December 1998 VA examination, at 
which time the examiner noted that he had reviewed the 
veteran's medical record and claims files, and that the 
veteran's current symptoms included reflux; the veteran 
reported that he was not using any medications for his 
claimed stomach or intestinal problems, and he noted that 
most of his symptoms subsided following the September 1998 
repair of his epigastric hernias.  The veteran reported that 
part of his stomach had been removed in September 1998, 
although the examiner noted that the medical records on file 
did not support his contention.  Physical examination was 
essentially negative for any abnormalities, with the 
exception of the presence of tenderness in the upper abdomen; 
the examiner noted the possibility of some functional overlay 
to the examination.  The veteran was diagnosed with hiatal 
hernia, with GERD, gastritis and duodenitis, as well as 
abdominal pain secondary to those conditions.  The examiner 
concluded that the veteran's diagnosed disabilities were 
unrelated to his mitral valve replacement surgery.

The report of a December 1998 VA psychiatric examination 
indicates that no psychiatric diagnosis was warranted for the 
veteran, and that the veteran had an Axis III diagnosis of 
gastrointestinal problems.

In an April 2001 statement, the veteran's stepdaughter 
alleged that part of the veteran's stomach had been removed.

Analysis

During the pendency of this appeal, 38 U.S.C. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute is less favorable to the veteran's claim; however, 
since the veteran's claim was filed prior to October 1, 1997, 
it will be decided under the law as it existed prior to the 
amendment.  See VAOPGCPREC 40-97.  

The law in effect when the veteran filed his claim indicates 
that, where a veteran suffers an injury or disease or an 
aggravation of an existing injury or disease resulting in 
additional disability by reason of VA hospital, medical, or 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2001).  In determining that additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
surgical treatment was authorized.  38 C.F.R. § 3.358(b) 
(2001).  

In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c) 
(2001).  

The veteran essentially contends that a hole was punched in 
his stomach and intestines during the April 1996 surgery to 
replace his mitral valve.  

The operative report for the veteran's April 1996 surgery 
does not document any trauma, intended or otherwise, to the 
veteran's stomach or intestines, and the follow-up notes for 
the surgery are similarly negative for any reference to 
stomach or intestinal trauma.  Likewise, the extensive 
treatment notes on file, other than two entries documenting 
the veteran's contention that a hole had been punched in his 
stomach, are entirely negative for any reference to stomach 
or intestinal trauma or associated residuals.  In addition, 
diagnostic studies in December 1996, November 1997, September 
2000, and June 2001 failed to disclose any evidence of 
stomach or abdominal organ injury.  In short, there is no 
medical evidence on file supportive of the veteran's 
contention that he experienced stomach or intestine trauma 
from his April 1996 surgery, or suggesting that he currently 
has any stomach or intestine disability resulting from 
trauma.

Moreover, while the veteran contends that his GERD was caused 
by his April 1996 surgery, the Board notes that the veteran 
has been treated for GERD, and for a hiatal hernia, since 
1982.  Although the veteran reported symptoms including 
increased abdominal pain and vomiting following the April 
1996 surgery, his symptoms were largely relieved after repair 
of two ventral hernias, and his GERD was described as mild 
per diagnostic testing in January 1997.  Moreover, the 
veteran's treating physicians have, on a number of occasions, 
noted that the frequency and severity of the veteran's 
reported gastrointestinal symptoms were not corroborated by 
physical examination.  More importantly, the veteran was 
afforded a VA examination in December 1998 to specifically 
address whether he had stomach or intestine disability 
resulting from his April 1996 surgery, but the VA examiner 
concluded that the veteran's GERD and hiatal hernia were in 
fact unrelated to the April 1996 procedure.  In short, the 
evidence demonstrates that the veteran's GERD and hiatal 
hernia have not increased in severity since April 1996, and 
that, in any event, neither disability was caused or 
aggravated by the April 1996 surgery.

While diagnostic testing after April 1996 disclosed the 
presence of duodenitis and gastritis, the December 1998 
examiner specifically concluded that those disabilities were 
unrelated to the veteran's April 1996 surgery, and there is 
otherwise no medical evidence on file that suggests those 
disorders were caused or chronically worsened by the 
referenced surgery.  In addition, while the veteran underwent 
removal of a colonic polyp in February 1997, the evidence 
does not show, nor does the veteran contend, that the polyp 
was caused or aggravated by the April 1996 surgery.  Indeed, 
the record shows that the veteran has a history of developing 
colonic polyps since well before April 1996, and the 
operative report of the April 1996 surgery does not describe 
any involvement of the veteran's colon in the procedure. 

The Board notes that the veteran and his stepdaughter have 
alleged that a portion of his stomach was eventually removed 
as a result of the April 1996 surgery.  None of the medical 
records on file supports the veteran's contention that he 
underwent any surgery on his stomach, and the December 1998 
examiner specifically noted that the veteran's contention was 
unsupported by the record.  The Board notes that there is no 
indication that the veteran or his stepdaughter is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions that would support the 
veteran's claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

In sum, the medical evidence on file clearly shows that the 
veteran did not sustain any stomach or intestine injury 
during the course of his April 1996 surgery, that his hiatal 
hernia and GERD pre-existed his April 1996 surgery and were 
not chronically worsened thereby, that the veteran's 
duodenitis and gastritis were not the result of an injury or 
disease or an aggravation of an injury or disease related to 
the April 1996 procedure, and that the veteran does not 
otherwise have any additional stomach or intestine disability 
that is the result of an injury or disease or an aggravation 
of an injury or disease in any way related to the April 1996 
surgery to replace his mitral valve.  The only evidence to 
the contrary consists of the assertions of the veteran and 
his stepdaughter.  As noted previously, however, the veteran 
and his stepdaughter, as laypersons, are not competent to 
offer medical opinions concerning medical diagnosis or 
causation.  See 66 Fed. Reg. 45,630; Espiritu, supra.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.

In reaching the conclusion that compensation pursuant to 
38 U.S.C.A. § 1151 for stomach and intestine disability 
resulting from surgery performed by VA in April 1996 is not 
warranted, the Board finds that application of the 
evidentiary equipoise rule is not warranted because the 
evidence is not balanced and a reasonable doubt does not 
exist as to a material issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  


								(Continued on next 
page)

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for stomach and intestine disability resulting from surgery 
performed by VA in April 1996 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

